                                                                                                                             __________
                                                                                                                           __________
                                                                                                                            _____
                                                                                                                                                             -




               Case 19-22390-CMB                       Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                                   Desc Main
                                                                     Document      Page 1 of 41
       Fill in thIs information to identify your case:
       Debtor 1                  Edward C. Leckey
                                 F tsi Nae                     Md Na—a                     Lasr Na,e
       Debtor 2
       Spouse if, firing)        T,iii                         ,Eimi                                                —




      United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

  ‘Case number              19-22390
      (:kn’wnl              ——




                                                                                                                                                     Check if this is an
                                                                                    —
                                                                                                                                                     amended flIg


  Official Form lO6Sum
  Summary of Your Assets and Liabilities and Certain Statistical Information
                                                                                                                                 12115
  Be as complete and accurate as possible. if two married people are filing together, both
                                                                                             are equally responsible for supplying correct
  information. Fill out all of your schedules first then complete the information on
                                                                                     this form, If you are filing amended schedules after you file
  your original forms, you must fill out a new Summary and check the box at the top of
                                                                                          this page.
  ITit              Summarize Your Assets

                                                                                                                                             Your assets
                                                                                                                                             Value of what you own
      1.    Schedule AIB: Property (Official Form 1C8NB)
            1 a. Copy line 55, Total real estate, from Schedule A/B                                                                              $                400,000.00
            lb. Copy line 62, Total personal properly, from Schedule NB
                                                                                                                                                 $               2,075,269.29
            lc. Copy line 63. Total of all property on Schedue NB
                                                                                                                                              S        —-        475,269.29
                   Summarize      Your   Liabilities




                                                                                                                                             Your liabilities
                                                                                                                                             Amount you owe
  2.       Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
           2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part of                             $                             0.00
                                                                                                             1   Schedule 0...
  3.       Schedule ElF: Creditors Mio Have Unsecured Claims (Official Form lOBE/F)
           3a. Copy the total claims from Part 1 (priority unsecured daims) from line Be of Schedule SF                                      $                             0.00
           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule &F...............
                                                                                                                           .............     $                     40,51 2.00


                                                                                                                  Your total liabilities $                       40512.00

1F911             Summarize Your Income and Expenses

 4.        Schedule!: Your Income (Offidal Form 1061)
           Copy your combined monthly income from line 12 of Schedule!                                                                       S                      5,906.00
 5.        Schedule J: Your Expenses (Official Form 106J)
           Copy your monthly expenses from line 22c of Schedule J                                                                            5                      5 0 79.00

fl Answer These Questions for Administrative and Statistical Records                            -
                                                                                                                                                  -   -




 6.        Are you filing for bankruptcy under Chapters 7,11, or 13?
                No. You have nothing to report on this part of the form. Check this box and submit this form to the court with
                                                                                                                               your other schedules.
           •      Yes
 7.        What kind of debt do you have?

           o     Your debts are primarily consumer debts. Consumer debts are those ‘incurred by an individual primarily
                                                                                                                        for a personal, family, or
                 household purpose.” II U.S.C. § 101(8). Fill out lines 6-9g for statistical purposes. 28 U.S.C. 159.
                                                                                                                      §
           •     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check
                 the court with your other schedules.
                                                                                                                         this box and submit this form to
 Official Form lO6Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information
                                                                                                                                                          page 1 of 2
Scba’e copynr fo) 1996.20’9 Best case, tic      -w.qw besleaso 05n
                                                                                                                                                          3es Case Bankr.y
        Case 19-22390-CMB                                     Doc 21     Filed 07/26/19 Entered 07/26/19 15:16:22                                  Desc Main
  Debtor 1
                                                                        Document      Page 2 of 41
                Edward C. Leckey                      -   -                    —
                                                                                   --               Case number (if known) ¶-22390

  S.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 1229 Line 11; OR, Form 122C-1 Line 14,
                                                                                                                                                             —   —




  9.    Copy the following special categories of claims from Part 4, lIne 6 of Schedule C/F:

                                                                                                                  Total claIm
        From Part 4 on Schedule S/F, copy the following:

        9a. Domestic support obligations (Copy line Ga.)                                                           $        —
                                                                                                                                            0.00
        9b. Taxes and certain o:her debts you owe the government. (Copy line Gb.)                                  $   --


                                                                                                                                -           0.00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line Bc.)                        $                        0.00
        9d. Student loans. (Copy line 6f.)                                                                         $                        0.00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            pñohly claims. (Copy line 6g.)                                                                         $                    -
                                                                                                                                            0

        9f. Debts to pension or profit-sharing plans, and other simiiar debts. (Copy line Oh.)                    +5                —   -   0.00


        9g. Total. Add lines 9a through 9f.                                                                   $                         PrQP




Official Form 1 O6Sum                                     Summary of Your Assets and Liabilities and Certain Statistical Information                         page 2 of 2
Software CcpTight   (0)   1996-2019 Best Case, LLC swjw bestoase corn
                                                  -
                                                                                                                                                       Best Case Bankruptcy
                                                                                                                                                                 ____




          Case 19-22390-CMB                                     Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                        Desc Main
                                                                                Document      Page 3 of 41
  Fill In this Information to IdentIfy your case and this filing:
  Debtor 1                      Edward C. Leckoy
                                First Name                               ftI,dlia Name                       Last Name
  Debtor 2
  (Spouso, if filing)           First Name                               Middle Name                         Last Name

  United States Bankruptcy Court for the;                       WESTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                          —




  Case number            19-22390                                                                        -
                                                                                                                                                                  C     Check f this is an
                 --
                               -




                                                                                                                                                                        amended ftI;ng


 Official Form 106A/B
 Schedule A/B: Property                                                                                                                                                 12/15
 in each category, separately list and describe items, List an asset only once. If an asset f Its In more than one category, list the asset In the category whore you
 think it
        fits best. Be as complete and accurate as possible. if two married people are filing together, bath are equally responsible for supplying correct
 Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
 Aslswer every question.

              DescrIbe Each Residence, Building, Land, or OtherReal Estate You Own orHave an Interest in                             -—
                                                                                                                                                                          -—




 1. Do you own or have any legal or equitable Interest In any residence, building, land, or similar property?

    C   No, Go to Part 2
    S Yes Whe’e         is   t’e prope.’ty?




  1.1                                                                             What Is the properly? Check at that apply
         317 Beech Street
                                                                                     5 Single-family home                            Do not deduct secured claims or exemptions. Put
         Street address, if ava;Iabie, or other description                                                                          the amount of any secured claims on Schedule 0:
                                                                                           Duplex or multi-unit bui)din
                                                                                     C                                               Creditors Who Have Claims Secured by Property
                                                                                           Condominium or cooperative

                                                                                     C     Manjfactu-eo cr moore home
                                                                                                                                     Current value of the          Current value of the
        PIttsburgh                           PA          1521 8-0000                       Land                                      entire properly?              portion you own?
        city                                 State          zip Code                 C     investment propery                                 $400,000.00                  $400,000.00
                                                                                     C     Timeshare
                                                                                                                                     Describe the nature of your ownership interest
                                                                                     C     Other                  ,.                 (such as fee simple, tenancy by the entireties, or
                                                                                  Who has an interest In the property? check one     a life estate), If known.
                                                                                   C Debtor 1 only                                  Tenancy by the Entireties
        Allegheny
                                                                           -         C Debtor 2 only
        cojn;y                                                                       C     Debtor   and Deoto 2 only
                                                                                                                                       Check if this is community property
                                                                                     S At east one of tne debtors and another        C ieee ,t-ctcnsl
                                                                                  Other Information you wish to add about this item, such as local
                                                                                  property Identlncatlon number;




 2. Add the dollar value of the portion you own for all of your entries from Part 1, Including any entries for
    pages you have attached for Pan 1.Write that number here
                                                                                                                                                      r— —   -     -
                                                                                                                                                                         40000000
                                                                                                                                                                           -    I   --




irm’ Describe Your Vehicles                                                                                       -
                                                                                                                                                                                -




Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives, If you ease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 1 O6AIB                                                                    Schedule NB; Property                                                                           page 1
Software Copyright Ic) 1996.2019 Best Case, LLc      .   view   bestoase corn                                                                                            Best case Bankruptcy
           Case 19-22390-CMB                                 Doc 21                 Filed 07/26/19 Entered 07/26/19 15:16:22                               Desc Main
  Debtor 1           Edward C. Lecky
                                                                                   Document      Page 4 of 41
                                                                        -      -           -          —                      Case number fifktiswn)    1-22390             -     — —
 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    CNo
     I Yes

    31       Make.       Jeep                                               Who has an Interest in the property? Cheek one          Do not deduct secured claims cr exemptions. Put
             Model       Wrangler                                           C Debtor 1 only
                                                                                                                                    the amount of any secured claimson  ScheduleD:
                                                                                                                                    Creditors Who Have Claims Secured by Property.
            Year         2013                                               C Debtor 2 only                                         Current value of the      current value of the
            Asproxi”ate rr.ileage                       19000               C Debtor 1 and Debtor 2 ony                             entire property?          portion you own?
             Other niormaton                                                • At east one of the debtors and aroher

                                                                            C check If this Is community property                  ——
                                                                                                                                        -   $16000.00                    $16,000.00
                                                                                   see ,r.vrJct,cne



 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats? trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    • No
    C Yes


  5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    pages you have attached for Part 2. WrIte that number here                                                                                                      $1 6,000.00


 I’tI Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest In any of the followIng items?                                                                         Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
6 Household qoods and furnishings
  Examples: Major appliances, furniture, liners, china, kitcnenware
  CNo
     I Yes. Describe

                                        Furniture, appliances, kitchenware                                                                                               $25,050.00

7. Electronics
   Examples:Televisions and radios; audio. video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   CNo
     • Yes. Describe


                                                                                                                               -   _Z                                     1i000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books. pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    CNo
    • Yes. Describe....

                                      Eme (3) R.A. King paintings                                                                                                        $45,000.00


                                        ëoln    coiiäii&i                                                                                                                 $8000.00




Official Form 1O6NB                                                                    Schedule A/B: Property                                                                   page 2
Software   ccpyr,ghi (Cl 1996.2019 Best Case, LLC   .   Mw   bestease   Corn                                                                                        Best Case Bankruptcy
        Case 19-22390-CMB                               Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                            Desc Main
  Debtor 1
                                                                        Document      Page 5 of 41
                  Edward C. Leqy                          -                    -     -          -              Case number UI known)       19-22390                  -   -




 9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
              musical instruments
    CNo
    • Yes Describe....

                                                                                                                                                                 $20.00


                                          ornet
                                                                                                                                                                 $20.00


                                       [ñct                                                           .                        I                                $500.00


 10. FIrearms
      Examples: Pistols, rifles, sholguns. ammunition, and related equipment
     • No
    C Yes. Describe
 11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    C No
    • Yes. Describe.,,,.

                                       rEd
                                                        clothes                                                            1                                    $25000
                                                                         -                                -   —-




 12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings. wedding rings, heirloom jewelry, watches, gems. gold, silver
    CNo
    • Yes. Describe

                          -             Wedding ring                                        —                       .
                                                                                                                                                            -   $200.00


                                       [Watch                                               —___________________________                                        $200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   • No
   C Yes. Describe
14. Any other personal and household Items you did not already list, Including any health aids you did not list
    I No
   C Yes. Give specific information

 15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                        r
     for Part 3. Write that number here                                                                                                               $80,240.00


iraa Describe Your Financial Assets
 Do you own or have any legal or equitable interest In any of the following?                                                                 Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

    I Yes


Official Form 1 06N5                                                         Schedule A/B: Property                                                               page 3
Software ccpyhght Ic) 1996.2019 Best   case, tic   -w.w bestcase corn                                                                                 Best Case Bankruptcy
         Case 19-22390-CMB                               Doc 21        Filed 07/26/19 Entered 07/26/19 15:16:22                         Desc Main
  Debtor 1
                                                                      Document      Page 6 of 41
                     Edward C. Leckey                                                            —        Case number (if known)      19-22390                    -




                                                                                                             Cash                             -             $35.00


 17. Deposits of money
      Examples. Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and othersimilar
                institutions. If you have multiple accounts with the same insti:ution. list each.
    No
     • Yes                                                         Institution name.

                                                                             Citizens Bank! Joint checking
                                           17.1.       Checking              #8525    -
                                                                                           ,__
                                                                                                                                                        $8,446.35

                                                                            Citizens Bank! Joint checking
                                           17.2.       Checking             !50-1                                                                       $3,689.94


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds investment accounts with brokerage firms, money market accounts
    • No
   DYes                            Institution or issuer name:

 19. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses, including an interest In an LLC, partnership, and
     joint venture
    • No
    O Yes. Give specific information about them
                                 Name of entity:                                           % of ownership
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
   • No
   0 Yes. Give specific information about them
                                 Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA. Keogh. 401(k). 403(b), thrift savings accounts, or other oension or profit-sharing plans
    ONo
    • Yes. List each account separately.
                               Type of account.                 Institution name:

                                           Brokerage Account               ffian Stanley                                                      .     $482,207.00


                                           Brokerage Account                Morgan Stanley                                                -         $695,436.00


                                           Brokerage Account                Morgan Stanley                                        -




                                          Brokerage Account                 Morgan Stanley                                    -          __j4                  400


                                          IRA                                  Stanley                                                              sic

                                          IRA                                        Stanley         -.                                               $43,920.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electnc, gas, water), telecommunications companies, or others
   • No
   0 Yes                                                       Institution name or individual:

Official Form 106N8                                                     Schedule A/B: Property                                                                page 4
Software copyright   tel   1996-2019 Best case, LLc wv bestcase.com
                                                   -
                                                                                                                                                  Best case Bankruptcy
         Case 19-22390-CMB                                  Doc 21             Filed 07/26/19 Entered 07/26/19 15:16:22                              Desc Main
  Debtor 1
                                                                              Document      Page 7 of 41
                   Edward                              -             -       —   -   -             -
                                                                                                                        Case number   fit known)   19-22390       ——




 23. Annuities (A contract for a penodic payment of money to you, eitner for life or for a number of years)
     • No
    O Yes                 issuer name and description

 24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. § 53D(b)(1), 529A(b), and 529(b)(1).
     • No
     DYes                 Institution name and description. Separately file the records of any interests.1 i U.S.C. § 521(c):

 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     I No
    C Yes. Give specific information about them...

 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples; Internet domain names, websites, proceeds from royalties and licensing agreements
     • No
    C Yes. Give specific information about them...
 27. LIcenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    I No
    C Yes. Give specific information about them...
  Money or property owed to you?                                                                                                                     Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
 28. Tax refunds owed to you
     • No
    C Yes. Give specific information about them, including whether you already filed the returns and the tax years

 29. Family support
      Examples: Past due or lump sum alimony, soousal support, child support. maintenance, divorce settlement, property senlement
    • No
     C   Yes. Give specific information


 30. Other amounts someone owes you
     Examples: unpaid wages, disabHity insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, social Security
               benefits; unpaid loans you made to someone else
    • No
    C Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

     • Yes. Name the insurance company of each policy and list its value,
                                Company name:                                                                 Beneficiary;                            Surrender or refund
                                                                                                                                                      value;

                                             Met Life life insurance                                   ——     Janice   bc!Y                           -   -
                                                                                                                                                                   Unknown

                                             Life Insurance              -   Company unknown                                                                             $0.00


                                             Homeowners Insurance                            -   Company
                                             unknown                                     -
                                                                                                                                                                         $0.00




Official Form 106A/B                                                                 Schedule A/B; Property                                                               pages
Software copyright {e) 1996.2019   Deal case, LLc   YtW’W   besicase corn                                                                                     Dest case Oankruptcy
           Case 19-22390-CMB                                          Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                                Desc Main
   Debtor 1
                                                                                    Document      Page 8 of 41
                   Edward C. Leckey                               -     -   -   -     -                                    Case number O known)         lj-22390
  32. Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expec proceeds from a life insurance policy, or are currently entitled to receive property because
       someone has died.
      • No
     C Yes. Give specific information..

 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples Accdenls. employment dispules, insurance claims, or rights lo sue
        • No
        C Yes. Describe each claim
 34. Other contingent and unliquldated claIms of every nature, including counterclaims of the debtor and rights
                                                                                                                to set off claims
     • No
        C Yes. Describe each claim

 35. Any financial assets you did not already list
    • No
        C Yes. Give specific information

  36.     Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
          for Part 4. WrIte that number here                                                                                                                      51,979,029.29

 IFfll. Describe Any Buslness.Reiated Property You Own or Have an interest in. LIst any real estate in Part 1.

 37. Ca you own cr have any legal or equitable Interest in any business-related property?
       • Na. Go to Part 6
       C Yes Go to i.ne     32



 1FTh(        Describe Any Farm- and commercial Fishing-Related Property You Own or Have an Interest in.
              if you own or have an interest in farmland, 1st it in Part 1.

 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      I No. Go to Part 7.
         C Yes Go 10 line        47


irmta Describe All Property You Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
       • No
       C Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here
                                                                                                                                                  .                         $0.00

1FTh1:          List the Totals of Each Part or this Form


 55.     Part 1: Total real estate, line 2                                                                                                               -


                                                                                                                                                              -       $400000.00
 56. Part 2: Total        vehicles, lines                                                                   $16,000.00
 57. Part 3: Total        personal and household items, line 15                                     -       $80,240.00
 58. Pan4: Total          financial assets, line 36                                                 t279,029.29
 59. Part 5: Total        business-related property, line 45                                            -
                                                                                                           $0.00
 GD.     Part 6: Total farm- and fishing-related property, line 52                                               $0.00
 61.     Part 7: Total other property not listed, line 54                                      +                 $0.00
 62. Total personal property. Add lines 56 through 61...                                            $2,075,269.29        Copy personal property total              ,g,p726929

 63.     Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                                                  $2,475,269.29
                                                                                                                                                                                 -I
Official Form 106N8                                                                   Schedule NB: Property                                                                      page 6
Software Copyrighi (c) 1996.2010 Best   cais.   LLC   -   wvwvi   bestca!o corn                                                                                      Best Case Bankruptcy
             Case 19-22390-CMB                                 Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                           Desc Main
                                                                               Document      Page 9 of 41
     Fill in this Information to Identify your case:
     Debtor 1                  Edward C. Leckey
                               Fi’s Nate                                M dc:o Name                           Lest Name
     Debtor 2
                                            —

     (Spouse if, filing)       First Name                               Middle Namo     —   —   —   -                     -




     United States Bankruptcy Court for the:                     WESTERN DISTRICT OF PENNSYLVANIA

     Case number           19-22390
      (f known)
                           —




                                                                                                                                                                C Check if this is an
 -
                                                                                                                                                                  amended filing

 Official Form 1060
 Schedule C: The Property You Claim as Exempt                                                                                                                                            4/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
 the property you listed on Schedule NB: Property (Official Form 1 aBA/B) as your source, list the property that you claim as exempt. If more space is
 needed, fill out and attach to this page as many copies of Pan 2: Additional Page as necessary. On the top of any additional pages, write your name and
 case number (if known).
 For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
 specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
 any applicable statutory limit, Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
 funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
 exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
 to the applicable statutory amount.

ldentify the Ppy You Ci&masgpt                                                                                                                                 -




     1.   Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

          • You are claiming state and federal nonbankruptcy exemptions.                                11 U.S.C.   §   522(b)(3)
          C You      are claiming federal exemptions,               11 U.S.C.   §   522(b)(2)
     2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
          Brief description of the property and line on                   current value of the            Amount of the exemption you claim             Specific laws that allow exemption
          Schedule A/B that lists this property                           portion you own
                                                                          Copy the vaue from,             Check only one box for each exemption.
                                                                          Schedule NB
          317 Beech Street Pittsburgh, PA
          15218 Allegheny County
                                                                                $400,000.00               c                                             Property owned by Debtor
                                                                                                                                                        and his spouse as joint
          Line from Schedule NB: 1.1                                                                      •                                  ‘




                                                                                                                100% of fair market value, up to        tenants by the entireties
                                                                                                                any applicable statutory limit          under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

          2013 Jeep Wrangler 19000 miles                                         $16,000.00               C                                             PrDpefty owned by Debtor
          Lire from Schedule AIB: 3.1                                                                                                            -—     and his spouse as joint
                                                                                                          •     100% of fair market value, up to        tenants by the entireties
                                                                                                                any appltcab!e statutory limtt          under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        creditors of only the Debtor.

          Furniture, appliances, kitchenware                                    $25,050.00                C                                             Property owned by Debtor
          Line from Schedule A/B: 6.1                                                                                                    —         --   and his spouse as joint
                                                                                                          •    100% of fair market value, up to         tenants by the entireties
                                                                                                               any applicable statutory limit           under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.




Official Form 106C                                                Schedule C: The Property You Ciaim as Exempt                                                                    page 1 of 2
Software copright (Cl 1996.2019 Beat    case,   LLC   .   w’MN.bestcase Corn                                                                                                Best case Bankruptcy
          Case 19-22390-CMB                          Doc 21            Filed 07/26/19 Entered 07/26/19 15:16:22                                                    Desc Main
  Debtor 1
                                                                      Document     Page 10 of 41
               Edward C. Leckey                                                                                     Case nurber           0’   known)     19-22390
       Brief description of the property and line on                Current value of the          Amount of the exemption you ciaim                     Specific laws that allow exemption
       Schedule NB that lists this property                         portion you own
                                                                    Copy the va’ue from           Check only one box hr each exemption.
                                                                    Schedule NB
       Three (3) Televisions; Two (2)
       Computers
                                                                            $11000.00             c                                                     Property owned by Debtor
                                                                                                                                                        and his spouse as joint
       Line from Schedule NB: 7.1                                                                 I    100% of fair market value, up to                 tenants by the entireties
                                                                                                       any applicable statutory hmit                    under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Three (3) R.A. King paintings                                        $45,000.00                                                                   Property owned by Debtor
      Line from Schedule NB: 8.1                               —              -   -   —                                           -                     and his spouse as Joint
                                                                                                  •    100% of fair market value, up to                 tenants by the entireties
                                                                                                       any applicab!e statutory limit                   under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Coin collection                                                       $8,000.00                                                                   Property owned by Debtor
      Line from Schedule NB: 8.2                                       -      -—      -
                                                                                                                              -           -             and his spouse as joint
                                                                                                  •    100% of fair market value, up to                 tenants by the entireties
                                                                                                       any applicable statutory limit                   under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Evreyday clothes
      Line from Schedule NB: 11.1                               -
                                                                              $250.00
                                                                                          -   -
                                                                                                  c                                                     42 Pa.C.S.   §   8124(afl4)
                                                                                                  •    100% of fair market value, up to
                                                                                                       any applicable statutory limit

      Checking: Citizens Bank/Joint                                        $8,446.35                                                                    Property owned by Debtor
      checking                                                                                                                                          and his spouse as Joint
      #8525                                                                                       •                       -   —-




                                                                                                       100% of fair market value, up to                 tenants by the entireties
      Line from Schedule A/B. 17.1                                                                     any applicable statutory limit                   under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Checking: Citizens Bank I Joint
      checking
                                                                           $3,689.94              c                                                     Property owned by Debtor
                                                                                                                                                        and his spouse as joint
                                                                                                  •
                                                               ——




      #540-1                                                                                           100% of fair market value, up to                 tenants by the entireties
      Line from Schedule NB: 17.2                                                                      any applicable statutory limit                   under PA Law; alt such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Morgan Stanley Brokerage Accounts                               $1,814,898.00                                                                     Property owned by Debtor
      with wife                                                                                                                                         and his spouse as joint
                                                                                                  •
                                                                                      .   .                                                     -
                                                                                                                                      -   —




      Line from Schedule kB:                                                                          100% of fair market value, up to                  tenants by the entireties
                                                                                                      any applicable statutory limit                    under PA Law; all such
                                                                                                                                                        property is exempt from
                                                                                                                                                        Creditors of only the Debtor.

      Morgan Stanley IRAs                                               $151,332.00                                                                     42 PA C.S.   §   8124(b)(1)(ix)
      Line from Schedule NB;
                                                                                                  •   100% of fair market value, up to
                                                                                                      any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4101/22 and every 3 years after that for cases fled on or after the date of adjustment.)
    • No
      C      Yes. Did you acquire the property covered by the exemption within 1.215 days before you flied this case?
             C     No
             C     Yes


Official Form I 06C                                     Schedule C: The Property You Claim as Exempt                                                                               page 2 of 2
software Copyright (ci 1996.2019 Best Case, LLC ww%v besicase corn
                                               .
                                                                                                                                                                             Best Case Bankrupicy
                                                                                                               _______




         Case 19-22390-CMB                                    Doc 21             Filed 07/26/19 Entered 07/26/19 15:16:22                 Desc Main
                                                                                Document     Page 11 of 41
  Fill In this information to Identify your case:
  Debtor 1                      Edward C. Leckey
                                F a: Nan-U                               Made Name            Last Name
  Debtor 2
  (Spouse Lt, lIin9)            Frst Name                                M,ddia   Name        Last Name

  United States Bankruptcy Court for the:                       WESTERN DISTRICT OF PENNSYLVANIA

  Case number              19-22390
  (if known)
                                                                                                                                           Check if this is an
                            —




                 --
                                                                                                          -
                                                                                                                             -             amendedftiing

 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12n5
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. if more
                                                                                                                                                                space
 is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
 number (if known).
 I. Do any creditors have claims secured by your property?
       • No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       D Yes. Fill in all of the information below.




Official Form 106D                                         ScheduleD: Creditors Who Have Claims Secured by Property                                      page 1 of 1
Software copyrrght     fo) 1996.2019 Best Case. LLC   .   www bestoase   corn                                                                      Oeat case   Bankruptcy
                                                                                                                                                        ___________
                                                                                                                                                            __      _________




             Case 19-22390-CMB                            Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                                           Desc Main
                                                                         Document     Page 12 of 41
  Fill In this information to Identify your case:
  Debtor 1                              Edward C. Leckey
                                        First Name                Middle Name                         Last Name
  Debtor 2
   Spouse      if. filing)              First Name                Middle Name                         Lest Name

  United States Bankruptcy Court for the.                  WESTERN DISTRICT OF PENNSYLVANIA

  Case number                      19-22390
  (if krown(
                                                                                                                                                          C Check if this is an
                             -
                                                                     _,_——-.--
                                                                                                      -    —-
                                                                                                                  ———.——-
                                                                                                                                                            amendedfiing

 Official Form 1062/F
 Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                            12115
 Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 For creditors with NONPRIORITY claims. List the
                                                                                                                                                            other party to
 any executory contracts or unexpired leases that could result in a claIm, Also list executory contracts on Schedule AiD: Property {OlHcIai Form lOGAiB) and on
 Schedule G: Executory Contracts and Unexpired Leases tOfficial Form 106G). Do not Include any creditors with partially secured claims that are listed
                                                                                                                                                               in
 Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
 left. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
 name and case number (ii known).
 ListAli of Your PRIORITY Unsecured Claims
                                                                                                                                          —-
                                                                                                                                                                          .



 I. Do any creditors have priority unsecured claims against you?
           • No. Go to Part 2.
           C Yes
                      List       All   of Your NONPRIORITY Unsecured Claims                  --




  3.       Do any creditors have nonpriority unsecured claims againstyou?
           C No You have r.cthitg to report in th £ part Subm:t this form to The cour w th yc,r other scf’eduies
           • Yes

 4.        LIst all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, If a creditor has more than one nonpriority
           unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part I if more
           than one creditor holds a particular claim, list the other creditors in PartS if you have more than three nonprionty unsecured claims fill out the Continuation Page of
           Part 2.
                                                                                                                                                                 Total claim
                Babst, Calland, Clements & Zomnir,
       I        pç                 —     —   -   —-
                                                                          Last 4 dIgits of account number                                                                      $6,000.00
                Nonpriority Creditor’s Name
                Two Gateway Center                                        When was the debt Incurred?
                Pittsburkf 15222                                     —




               Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
               Who Incurred the debt? Check one
                • Debtor 1 ony                                            C     Co9t:ngert
                C Deolor 2 criy                                           C Uq qu dated
                C Debtor 1 and Deotor 2 ony                               C Disputed
                C At (east one of the debtors and another                 Type of NONPRIORITY unsecured claim:
                C Check if this claim is for a community                  C Student loans
               debt                                                       C Obligations arising out of a separation agreement or divorce that you did not
               is the claim subject to offset?                            report as priority claims
                • ND                                                      C Debts to pension or proflt-sharng pans, and other S.rniar oebts
               C Yes                                                      • Ot,er. Specfy Business Debt




Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                                    Page I of 3
Software     copyright 101 1996-2019 Best case. LLC way, besfcase corn
                                                      .
                                                                                                                   20346                                                Besf   case Bankruptcy
        Case 19-22390-CMB                               Doc 21        Filed 07/26/19 Entered 07/26/19 15:16:22                                            Desc Main
  Debtor 1
                                                                     Document     Page 13 of 41
               Edward                                                                                       Case number     (ifknown)          19-22390
    2        Citizens Bank                                             Last 4 digIts of account number
                                 ——                 -

                                                                                                                                                                           $296.00
             Nonpnority Cred tor S Name
             One Citizens Plaza                                       When was the debt Incurred?
             Providence, Ri 02903
          Number Street Cy State Z p Coce                             As of the date you Vie, the claim is: Check all that aoply
          Who incurred the debt? Check one
             • Debtor I on’y                                               Contngent
                Debtor 2 only                                          D   Untquidated
          C Debtor 1 and Debtor 2 only                                 C Disputed
          C At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:
          C Check if this claim Is for a community                     C   Student loans
          debt                                                         C Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims
          • Na                                                        C    Debts to pension or profit-sharing plans, and other similar debts
          C Yes                                                            Other Specify    Business Debt


A3        Maurice A. Nernburg                                         Last 6 digIts of account number
          Nonc’iority Cred::or’s Name                            -




          301 Smithfield Street                                       When was the debt incurred?
          Pittsburgh, PA 15222              -   -   -    -   —




          Number Streei Ciw &ate to Code                              As of the date you file, the claim is: Check at :hat appy
          Who incurred the debt? Cneck one
          I    Debior I only                                          C Contingent
          O Debtor 2 only                                             C    Unhiquidated
          C Debtor I and Debtor 2 only                                C  Disputed
          C At least one of the debtors and another                   Type of NDNPRIORITY unsecured claim:
          C Check if this claim is for a community                    C Student loans
          debt                                                        C Obtgaticns arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims
          • No                                                        C Debts to pension or prorit-sharing plans, and other similar debts
          C Yes                                                       •    Other Specify    Business Debt


 44       Pancoast Staffing Services                                  Last 4 digIts of account number                                                      —
                                                                                                                                                               —          $361.00
          Nonoriority Credhor’s Name
          100 Fifth Avenue, Suite 609                                 When was the debt incurred?
          Pittsburgh, PA 15222
          Number Street City 5a:e Zip Code                            As of the date you file, the claim is: Check a I that appy
          Wbo incurred the debt? Check one
          • Debtor 1 only                                             C    Contingent
          C Debtor 2 only                                             C    Unliquidated
          C Debtor 1 and Debtor 2 only                                C  Disputed
          C At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          C check ii this claim is for a community                    C    Student leans
         debt                                                         C Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                              report as priority claims
          • No                                                        C Debts to pension or profit.sharing plans, and other similar debts
          C Yes                                                            Other Scecify    Business Debt




Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Ciaims                                                                  Page 2 of 3
Software Copyright (ci 1996’2019 BesI Case LLC -www bestcase corn                                                                                                  Besi Case Oankruptcy
         Case 19-22390-CMB                                   Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                                                  Desc Main
                                                                             Document     Page 14 of 41
  Debtor 1       Edward        C. Leckey                                                                            Case number      (f known)                  19-22390                    -   —




  45         Philip J. Urban                                                   Last 4 dIgits of account number                                                                                           $11,855.00
            Nonpr;or.ty Creditors Name
            3956 Route 130                                                    When was the debt incurred?
            Stahlstown,PA 15687
            Number Street City State Zip Code                                 As of the date you file, the claim is: Check all that apply
            Who Incurred the debt? Check one
             • Debtor I only                                                   D   Contingent
            O Dectcr 2 only                                                    0   Urri.quidated
            0 Deotor I and Debtor 2 OflY                                       0 Disputed
            0 M :east one of the debtors and another                          Type of NONPRIORIn unsecured claim;
            0 Check if this claim Is for a community                          0    Student loans
            debt                                                              0  Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                                   report as priority claims
            • No                                                              0    Debts to pension or profit-sharing plans, and other similar debts
            0    Yes                                                          • Other     Specify   Business Debt


 ,ListOthers to Be Notified Abouta DebtThatYpJea4y Listed                                                                            ——




 5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example. If a collection agency
    is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency hem. SImilarly, if you
    have more than one creditor for any of the debts that you listed in Parts I or 2, lIst the additional creditors here.! you do not have additional persons to be
    notified for any debts in Parts I or 2, do not fill out or submit this page.

AddtheAmountsforEachypqfecuredCi&m
                                                                                                                                                                                                ——




 6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
    type of unsecured claim.

                                                                                                                                                  Total Claim
                         5a.    Domestic support obligations                                                          Ga         S                              -                   0.00
         Total                                                                                                                            -       --


       claims
   from Part I          Sb      Taxes and certain other debts you owe the government                                  Sb.        S                                                  0.00
                        6c      Claims for death or personal injury while you were intoxicated                        Sc         $   —
                                                                                                                                                                                -   13.00
                        6d.     Other. Add all other priority unsecured claims. Write that amount here.               6d.        $            —             -           —           000

                        Ge.     Total Priority. Add lines 6a through Sd.                                              Ge         $                                          .




                                                                                                                                               Total Claim
                        St.     Student loans                                                                         61.        $   —                 -—
                                                                                                                                                                    -               000
        Total
      claims
  from Part 2           6g      Obligations arising out of a separation agreement or divorce that
                                you did not report as priority claims                                                 6g.        $       -.                                         —




                        6h      Debts to pension or profit-sharing plans, and other similar debts                     6h.        $   —
                                                                                                                                                                         0.00
                        61.     Other. Add all other nonpriority unsecured claims. Write that amount                  6i.
                                here.                                                                                                                               40 512 00

                        6j.     Total Nonprlority. Add lines St through Si.                                          6j.         $
                                                                                                                             .
                                                                                                                                                                    40,512.00




Official Form 106 ElF                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                                                           Page Jo! 3
Soliwara Copyright ic) 1996.2019 Oest Case, LLC   -   M’vw   beatcase corn                                                                                                                           Seal Case Oankruptcy
             Case 19-22390-CMB                        Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                        Desc Main
                                                                     Document     Page 15 of 41
   Fill in this lnfonwition to Identify your case:

   Debtorl                                                                                             -


                             First Name                          Middle Name             Last Namo
   Debtor 2
   (Spouse if, filing)       First Name                      -   Middte Name             Last Name

   United States Bankruptcy Court for the:                WESTERN DISTRICT OF PENNSYLVANIA

   Case number           19-22390
  (;‘k,own)                                           ‘



                                                                                                                                       Checkif this san
                                                                         —-




                                                                                                               -
                                                                                                                                       amenced hung


 Official Form 106G
 Schedule C: Executory Contracts and Unexpired Leases                                                                                       12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
                                                                                                                                     correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this
                                                                                                                        page. On the top of any
 additional pages, write your name and case number (if known).

 1.         Do you have any executory contracts or unexpired leases?
            • No. Check this box and file this form with the court with your other schedules. You have
                                                                                                       nothing else to report on this form.
            DYes. Fill in all of the information below even if the contacts of leases are listed on Schedule N8:Pmpedy (Official Form 106 NB).

 2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
            and unexpired leases.


             Person or company with whom you have the contract or lease                    State what the contract or lease is for
                            Name, Number, Street, City, state and ZIP cede
      2.1
              Name


              Nu’ber      Street

                                                     5:ate                    zi code
   2.2
              Name


              Number     Street

                                                     Slate                    ZIP Code
   2.3
              Name

              Number     Street

             City                                    State                    zi code
  2.4
             Name


             Number      Street
                                   —-




                                               —     State                    ZlPCooe
  2.5
             Name

             Number      Street

                             -
                                   -                 State           —        ZIP Code




Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                             Page I of I
Sottware copyright (Cl 1996-2019 Best case, LLC wiic besteaso corn
                                                -

                                                                                                                                               Best Cese Bankruptcy
                                                                                                          ____                                       _
                                                                                                                                                     ___




          Case 19-22390-CMB                                     Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                            Desc Main
                                                                              Document     Page 16 of 41
  Fill in this Infonnaflon to identify your case:

  Debtor 1                                   Edward C. Leckey
                                             F”M t.ame                   Mid5te Narr,e        Last Name
  Debtor 2
  (Spouse   if,   filing)                    First Name                  Middle Name          Last Name

  United States Bankruptcy Court for the:                        WESTERN DISTRICT OF PENNSYLVANIA

 ‘Case number                        19-22390
  If ‘crown)                 ——


                                                                                                                                                   Check if tnis is an
                                                                                                                                                   amended fiIng

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                                         12115

 Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
                                                                                                                                   two married
 people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
 fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
 your name and case number (if known). Answer every question.

         1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.


       SNo
            Yes

       2. Within the lastS years, have you lived In a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico. Texas, Washington, and Wisconsin,)

       I    No Go to line 3.
       DYes. Did your spouse, former spouse, or egal equivalent live with you at the time?



    3. In Column 1, lIst all of your codebtors. Do not Include your spouse as a codebtor if your spouse Is filing with you. List the person shown
       In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
       Form 106D), Schedule ElF (Official Form lOBE/F), or Schedule 0 (Official Form 1060). Use ScheduleD, Schedule ElF, or Schedule G to fill
       out Column 2.

                    Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt
                                    city. State and 21P code
                   Name. Number. Street,                                                                         Check all schedules that apply:

                   ——
                                                                                                                 D   ScheduleD, line           -



                    Name         -


                                                                                                                 C
    —-




                                         —
                                                                                                                     Scheduie E/F, me
                                                                                                                 C   Schedule 0, line     -   ——




                    Number                         Street
                    city                                         state                        zi code



                                                                                                                 C   ScheduleD, line
                    ‘4are
                                                                                                                 C
                             -       -


                                                                                                                     Schedule E/F, line
                                                                                                                 C   Schedule 0, line

                                                  Syeet
                    cr.y                                         State                        ZIP coda




Official Form               106K                                                         Schedule   H: Your Codebtors                                          Page 1 of 1
Sottware coptight Id 1996-2019 Best case, LLO aviv? bestoese corn
                                                            -
                                                                                                                                                           Best cese Oankruptcy
        Case 19-22390-CMB                           Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                                           Desc Main
                                                                   Document     Page 17 of 41


  Fill in this information to identify your case

 ‘Debtor 1                            Edward   ç1 Leckey              —   -




  Debtor 2
  (Spouse,   if   firing)

  United States Bankruptcy Court for the:           WESTERN DISTRICT OF PENNSYLVANIA

  Case number                   19-22390                                                                               Check if this is:
                                 -—




                                                                                                                       C An amended filing
                                         -
                                                   —_______
                                                                                                       —               C A supolement showing pcstpetition chapter
                                                                                                                          13 income as of the following date:
  Official Form 1061                                                                                                       MM/DDIYYYY
  Schedule I: Your Income                                                                                                                   12115
Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.

 Part 1:                    Describe Employment
 1.    Fill in your employment
       InformatIon.                                                           Debtor 1       ‘4.   ,                         Debtor 2 or non-filing spouse
       If you have more than one job,                                         C   Employed                                   C   Employed
       attach a separate page with                 Employment status
       information about additional                                           • Not employed                                 • Not employed
       employers.
                                                   Occupation
       Include pad-time, seasonal, or
       self-employed work.                         Employers name

       Occupation may include student              Employer’s address
       or homemaker, if it applies.

                                                   How long employed there?

 Pad 2:                     Give DetaIls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below If you need
more space, attach a separate sheet to this form.

                                                                                                                     For Debtor I         IFor Debtor 2 or
                                                                                                                                           non-filina spouse
       List monthly gross wages, salary, and commissions (before all payroll
 2.    deductions). If not paid monthly, calculate what the monthly wage would be.                         2.    S             0.00           $               0.00

 3.    EstImate and list monthly overtime pay.                                                                                 0.00           +5              0.00
                                                                                                                                      1   r

                                                                                                                [1
                                                                                                                                                       ————    —




 4.    Calculate gross Income. Add line 2            +   line 3.                                           4.               0.00                   $      0.00




Official Form 1061                                                                Schedule I: Your Income                                                            page 1
       Case 19-22390-CMB                      Doc 21    Filed 07/26/19 Entered 07/26/19 15:16:22                                            Desc Main
                                                       Document     Page 18 of 41
  Deotor   1   Edward C. Leckey       -   -
                                                                                                     Case number         t knQtnl   19-22390


                                                                                                         For Debtor 1               For Debtor 2 or
                                                                                                                                    non-filing spouse
       Copy line 4 here                                                                       4.         $                 0.00     $             0.00
  5.   List all payroll deductions:
       5a.     Tax, MedIcare, and Social Security deductions                                  5a.        S                0.00   S.
       5b.     Mandatory contributions for retIrement plans                                   Sb.        $                0.00   $                            o.o&
       5c.     Voluntary contrIbutIons for retIrement plans                                   Sc.        $                0.00  $           -
                                                                                                                                                              0.00
       5d.     Required repayments of retirement fund loans                                   5d.        $                0.00  $                     -       0.00
       5e.     Insurance                                                                      Se.        S                0.00
       5f.     Domestic support obligations                                                   5f,        $                0.00
       5g.     Union dues                                                                     5g.        $                0.00  S
                                                                                                             —
                                                                                                                                                              0.00
       5h.     Other deductions. Specify:                                                     5h.+       $                0.00 +5                             0.00
  6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+Sg+5h.                         6.         $                          $                         0.00
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7,         S                          $
                                                                                                                 -       p2Qp                                 0.00
 8.    List all other income regularly received:
       Ba.     Net Income from rental property and from operating a business,
               profession, or farm
              Attach a statement for each oroperty and business showing gross
              receiots. ordinary and necessary business expenses, and the total
              monthly net income.                                                             Ba.        $           0.00           5                         0.00
       8b.    Interest and dividends                                                          Sb.        $       3,306.00           S                         0.00
       Sc.    Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                            Sc.        $                          $                       0.00
       Sd. Unemployment compensation
                                                                                                                     -




                                                                                              Sd.        $       __o.00             5                       0.00
       Be. Social Security                                                                    Se.        $       1,800.00           5                     800.00
       Sf.    Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies,
              Specify:                                                                        Sf. S                       0.00  S                             0.00
       6g.    Pension or retirement Income                                                    8g. S                          0  $
       6h     Other monthly income. Specify.                                                  8h+ S                          0 +5
 9.    Add all other income. Add lines Ba+8b+8c+8d+8e+8f+8g+Bh,                                      $           5,106.00           $                     800.00
                                                                                                    L._      _zzzEzEzzj                               :.r
 10. Calculate monthly income. Add line 7 + line 9.                                         io.[s            !t1P!PPJ+[s                ..ficPPPJ=[s                 PP!PP
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-fling spouse,
 Ii.   State all other regular contributions to the expenses that you list In Schedule J.
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J
       Specify:                                                      -
                                                                                                                                 11. •S                                  0.00
 12. Add the amount in the last column of line 10 to the amount Inline 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Date, if it
     applies                                                                                                                                    12.       $          5,906.00
                                                                                                                                                          Combined
                                                                                                                                                          monthly income
 13. Do you expect an Increase or decrease within the year after you file this form?
     •     No.
     C     Yes. Explain:




Official Form 1061                                                       Schedule I: Your Income                                                                     page 2
                                                                                                                                                              ______




      Case 19-22390-CMB                       Doc 21            Filed 07/26/19 Entered 07/26/19 15:16:22                                                           Desc Main
                                                               Document     Page 19 of 41


  Fill in this information to Identify your case:

  Debtor 1                Edward C.                        -                     —   —       -
                                                                                                 -                           Check if this is:
                                                                                                                             Q An amended filing
  Debtor 2
  (Spouse, if fling)
                                                      —

                                                                                                             -
                                                                                                                             Q A supplement showing postpetition chapter
                                                                                                                                 13 expenses as of the following date:

  United States Bankruptcy Court for the:                  DISTRICT OF PENNSYLVANIA                      -                          MM /DD / YYYY         -            -.                —




  Case number          1 9-22390
  (If known)



  Official Form 106J
  qheduIe_4: Your Expenses                                                               —                                          —
                                                                                                                                                                                                      12/15
  Be as complete and accurate as possible. If two married people are filing together both are equally responsible for supplying correct
                                                                                                                                                   —      -




  Information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
  number (If known). Answer every question.

irit       Describe Your Household
 1. Is this a joint case?
        • No. Go to line 2.
        C Yes. Does Debtor 2 live In a separate household?
                 CN0
                 C Yes. Debtor 2 must file Official Form 1 06.1-2, Expenses for Separate Household of Debtor 2.
 2.     Do you have dependents?             • No
       Do not list Debtor I and               Yes.   FEll out this information for       Dependent’s relationship to                      Dependent’s                      Does dependent
       Debtor 2.                                     each dependent                      Debtor I or Debtor 2                         age                                  live with you?
                                                                                         —,          —‘..&—_‘_. S....,- _—

       Do not state the                                                                                                                                                    C No
       dependents names.                                                                                                                                                   Q Yes
                                                                                                                                                                           C No
                                                                                                                                                                           C Yes
                                                                                                                                                                           C No
                                                                                                                                                                           C Yes
                                                                                                                                                                           CNo
                                                                                                                                                                           C Yes
 3.    Do your expenses include
       expenses of people other than
                                                   • No
       yourself and your dependents?                 Yes

            Estimate Your Ongoing Monthly Expenses                       —   —                       -
                                                                                                             —                             .                       -   -                 -    .

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
                                                                                                                                                                               —                  -   -




 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance If you know
 the value of such assistance and have Included It on Schedule?: Your Income
 (Official Form 1061.)                                                                                                                             Your expenses

 4.    The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                                          4. $                                                      0.00

       If not included in line 4:

      4a.   Real estate taxes                                                                                           4a.    $                               -
                                                                                                                                                                                   667.00
      4b. Property, homeowner’s, or renter’s insurance                                                                  4b.    $                                                    92.00
      4c.   Home maintenance, repair. and upkeep expenses                                                               4c     S                     -         -
                                                                                                                                                                                   500.00
      4d.   Homeowners association or condominium dues                                                                  4d.    $                                                     0.00
 5.   AdditIonal mortgage payments for your residence, such as home equity loans                                         5.    $      -        -     -                     -
                                                                                                                                                                                   - 000




Official Form 106J                                                    Schedute J: Your Expenses                                                                                                   page 1
                                                                                                                                                ________
                                                                                                                                                  ______




        Case 19-22390-CMB                    Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                                        Desc Main
                                                           Document     Page 20 of 41
  Debtor 1     Edward C. Leckey —                                                                      Case number (if known)         142P__                            ——
  S.     Utilities:
         6a.     Electricity, heat, natural gas                                                  6a, $                                            250.00
         6b, Water, sewer, garbage collection                                                    6b. $                                            100.00
         6c.    Telephone, cell phone, Internet, satellite, and cable services                   6c. S                                            650.00
         6d. Other. Specify:                                                                     Sd. $                                              0.00
  7.     Food and housekeeping supplies                                                           7. S
                                                       .
                                                                                                                                                  800.00
  6.     Chitdcare and children’s education costs                                                 8. $                                              0.00
  9.     Clothing, laundry, and dry cleanIng                                                      9. S                                            300.00
  10.    Personal care products and services                                                     ¶0. $                                            300.00
  11.    Medical and dental expenses                                                             II. $                                            200.00
  12.    Transportation. include gas, maintenance, bus or train fare
         Do not include car payments.                                                            12. S                                            120.00
  13.    EntertaInment, clubs, recreation, newspapers, magazines, and books                      13. $                                            500.00
  14.   CharItable contributions and religious donations                                         14. 5                                              0,00
  15.   Insurance,
        Do not include insurance deducted from your pay or included in lines 4 or 20.
         15a. Life insurance                                                                  isa S                                                 0.00
         15b. Health insurance                                                                15’o. $                                               0.00
        15c. Vehicle insurance                                                                15c. $                                              600.00
        1 Sd. Other insurance. Speofy — -                                          -          1 Ed. $
                                                                 -_____________

                                                                                                                                                    0,00
  16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. —
        Specify:                                                                                16. $                                                0.00
  17.   Installment or lease payments:
        1 7a. Car payments for Vehicle 1                                                      1 7a. 5                                                0.00
        17b. Car payments for Vehicle 2                                                       1 7b. $                                                0.00
        17c. Other.Specify:                     —             —                       -       17c. S                                  - —            0.00
        17d. Other. Spec;fy:                                                                  17d. 5                                                 0.00
  1&    Your payments of alimony, maintenance, and support that you did not report as
        deducted from your pay on lineS, Schedule I, Your Income (Official Form 1061).          18. $         -                                      0.00
 19.    Other payments you make to support others who do not live with you.                          $ —                                             0.00
        Specify.                                                                                19.
 20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
        20a, Mortgages on other property                                                     20a. S                                                  0.00
        2Db. Real estate taxes                                                               2Db. $                                                  0.00
        2Cc. Property, homeowner’s, or renter’s insurance                                    2Cc. $                                                  0.00
        20d, Maintenance, repair, and upkeep expenses                                        20d. S                                                  0.00
        20e Homeowners association or condominium dues                                       20e. $                                                  0.00
 21.    Other: Specify:                                                                         21. +S                                               0.00
 22. Calculate your monthly expenses
     22a Add lines 4 through 21.                                                                                         $                   5,079.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 D6J-2                               $
     22c. Add line 22a and 22b. The result is your monthly expenses.                                                     $       --          5,079.00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. S                       -—     5,906,00
     23b. Copy your monthly expenses from line 22c above.                                                  23b. -$           -                 5,079.00
        23c   Subtract your monthly expenses from your monthly income.
              The result is your monthly net income                                                        23c   -   S                           827.00

 24. Do you expect an Increase or decrease in your expenses within the year after you file this form?
     For example. do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because   Of   a
     modification to the terms of your mortgage?
     • No.
     EYes                [piain --                  —--zz                                   -




Official Form 106J                                                 Schedule J: Your Expenses                                                                         page 2
            Case 19-22390-CMB                                         Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                          Desc Main
                                                                                      Document     Page 21 of 41



      Fill In this information to identify your case:
      Debtor 1                       Edward C. Leckey
                                     First Name                               Middie Name             Last Name
  Debtor 2
      Erouse    ,‘,   F ii;)         F rsi Na.m.e                             Midie Na,e              Las: Name

      United States Bankruptcy Court for the:                           WESTERN DISTRICT OF PENNSYLVANIA

  Case number                     19-22390
  (if known)
                                                                                                                                                     O   Check if this is an
                                                                                              -
                                                                                                      —
                                                                                                                  ,.--
                                                                                                                                   —
                                                                                                                                                         amended filing


 Offici& Form lO6Dec
 Declaration About an Individual Debtor’s Schedules                                                                                                                            1 2/15

 It   two   married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. § 152,1341,1519, and 3571.



                               Sign Below

            Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy forms?

            •          No

            C          Yes, Name of person                                                                                        Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                         -        Declaration, and Signature (Official Form 119)


         Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
         that they are true and correct.

          X           Is! Edward C. Leckey                                                           x
                      Edward C. Leckey                                                                    Signature of Debtor 2
                      Signature of Debtor 1

                      Date       July 26, 2019                                                            Date




Official Form lO6Dec                                                        Declaration About an IndivIdual Debtors Schedules
Software copyright (c) 1995-2019 Best          case,   LLC   -   M’Av bestcase corn                                                                              Best case Bankruptcy
            Case 19-22390-CMB                               Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                                 Desc Main
                                                                           Document     Page 22 of 41


  Fill in this infonnallon to identify your case:
  Debtor 1                    Edward C. Leckey
                              First Name                              Miocle Name                Last Name
  Debtor 2
     Spouse it, riling)       First Name                              Middie Name                Last Name

  United States Bankruptcy Court for the:                     WESTERN DISTRICT OF PENNSYLVANIA

  Case number              19-22390
  (it known)
                                                                                                                                                  C Check if this is an
                                              ‘     -


                                                                  -




                                       —
                                                                                                              —
                                                                                                                                     —               amended ftling


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                            4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.

                    Give Details About Your Marital Status and Where You Lived Before

1.        What is your current marital status?

          •      Married
          C       Not married

2.        During the last 3 years, have you lived anywhere other than where you live now?

          •      No
          C      Yes. List all of the places you lived in the last 3 years. Do not incluoe where you live now.

           Debtor I Prior Address:                                         Dates Debtor 1           Debtor 2 Prior Address:                              Dates Debtor 2
                                                                           lived there                                                                   lived there
3. Within the lasts years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

          •      No
          C      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1OSH).

                   Explain the Sources of Your Income

4.       DId you have any income from employment or from operating a business during this year or the two previous calendar years?
         Fill in the total amount of income you received from all ;obs and all businesses, including part-time activities.
         If you are filing a jo-nt case and you have income that you receive together, list tt only once under Debtor 1.

          •      No
         C       Yes, Fill in the details.

                                                           Debtor I                                                       Debtor 2
                                                           Sources of Income                Gross income                  Sources of income              Gross income
                                                           Check aN that apply.             (before deductions and        Check alt that apply.          (before deductions
                                                                                            exclusions)                                                  and exclusions)




Official Form 107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page I
Software    copyright Id 1996-2a19 Best case, tic   -   www bestoase oem                                                                                      Best   case   Bankruptcy
          Case 19-22390-CMB                         Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                    Desc Main
      Debtor 1
                                                                    Document     Page 23 of 41
                    Edward C. Leckey                                                                          Case number    fknc,vnt    1 9-22390


  5,     DId you receive any other Income during this year or the two previous calendar years?
         Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployme
                                                                                                                                                           nt,
         and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
         winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

         List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          DNo
          • Yes. Fill in the details.

                                                    Debtor I                                                       Debtor 2
                                                    Sources of Income                  Gross income from           Sources of income                  Gross Income
                                                    Describe below,                    each source                 Describe below.                    (before deductions
                                                                                       (before deductions and                                         and exclusions)
                                                                                       exclusions)
     From January 1 of current year until          Social Security                               $37,046.61
     the date you filed for bankruptcy:
                                                   Benefits & Dividends

     For last calendar year:                       Social Security                               $74,093.22
     (January Ito December 31,2018)                Benefits & Dividends


 Lst Certain Payments You Made Before You Filed for Bankruptcy                                  —   ,_.   -   -




 6.      Are either Debtor l’s or Debtor 2’s debts primarily consumer debts?
              No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C.                            101(8) as incurred by an
                                                                                                                                             §
                    individual primari’iy for a personal, family, or household purpose.”

                       During the 93 days before you filed fcr bankruptcy, did you pay any creditor a total of 56,825 or more?
                        • No.      Go to line 7.
                        C   Yes     List below each creditor to whom you paid a total of SS.625 or more in one or more payments and the total amount you
                                    paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                    not include payments to an attorney for this bankruptcy case.
                        • Subject to adjustment on 4101122 and every 3 years after that for cases filed on or after the date of adjustment.
         C       Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of 5600 or more?

                            No.    Go to line 7.
                        C   Yes    List below each creditor to whom you paid a total of 56C0 or more and the total amount you paid that creditor. Do not
                                   include payments for domes’,tc support ool;gations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


         Creditors Name and Address                                 Dates of payment         Total amount          Amount you           Was this payment for
                                                                                                     paid            still owe
7.      WithIn 1 year before you flied for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
        Insiders include your relatives: any general partners; relatives of any general partners: partnerships of which you are a general partner; corporations
        of which you are an officer, director, person in control, or owner of 20% or more of their voting securities, and any managing agent, including one for
        a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child suoport and
        alimony.

         •   No
         C   Yes. List all payments to an insider.
         Insider’s Name and Address                             Dates of payment             Total amount         Amount you            Reason for this payment
                                                                                                     paid           still owe




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 2
software ccpyright Ic) 1996.2019 Best case, LLc www bestoase corn
                                              -
                                                                                                                                                         Best case Bankruptcy
        Case 19-22390-CMB                               Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                            Desc Main
  Debtor 1                                                            Document     Page 24 of 41
                Edward C. Leckey               —       —_______   -   —                                   Case number   II!LODWn)   19-22390             —   -________




 8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

       •    No
       C    Yes. List all payments to an insider
        Insider’s Name and Address                                Dates of payment           Total amount      Amount you           Reason for this payment
                                                                                                     paid        still owe          Include creditors name
  --.         ldentify4jActions, Repossessions, and Foreclosures

 9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       •     No
       o     Yes. Fill in the details,
        Case title                                                Nature of the case         Court or agency                        Status of the case
        Case number

 10. WithIn 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below,

       •     No. Goto line 11.
       O     Yes. Fill in the information below,
       Creditor Name and Address                                  Describe the Property                                   Date                           Value of the
                                                                                                                                                            property
                                                                  Explain what happened

 11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     S No
     C Yes. Fill in the details,
       Creditor Name and Address                                  Describe the action the creditor took                   Date action was                     Amount
                                                                                                                          taken
 12. WithIn 1 year before you flied for bankruptcy, was any of your property In the possession of an assignee for the benefit of creditors, a
     court-appointed receiver, a custodian, or another official?
      •      No
      0      Yes

List Certain Gifts and Contributions

13. WIthin 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    • No
    O Yes. Fi!l in the details for each gift.
       Gifts with a total value of more than $600                       Describe the gifts                               Dates you gave                         Value
       per person                                                                                                        the gifts
       Person to Whom You Gave the Gift and
       Address:

14. WIthin 2 years before you flied for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
    • No
    O Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                   Describe what you contributed                    Dates you                              Value
       more than $600                                                                                                    contributed
       Charity’s Name
       Address (Number, street,   City,   State and ZIP code)

Llst Certain Losses                       -    —   -     --




15. WithIn 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 3
Software copyright (ci 1996.2019 Best case, LL nw.betlcase corn                                                                                     Best case Bankruptcy
        Case 19-22390-CMB                         Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                     Desc Main
  Debtor 1
                                                                  Document     Page 25 of 41
                Edward C. Leckey                                                                           Case number      ((known3   19-22390


       or gambling?

       •      No
       C      Yes. Fill in the details.
        Describe the property you lost and                 Describe any insurance coverage for the loss                       Date of your          Value of property
        how the loss occurred                                                                                                 loss                               lost
                                                           Include the amount that insurance has paid. List pending
                                                           insurance claims on line 33 of Schedule NB: Property.

 LlstCertainPymentsorTransfers                                                                     -




 16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers. or credt counseling agencies for services required in your bankruvcy.

       DNo
       •     Yes. Fill in the details.
        Person Who Was Paid                                         Description and value of any property                     Date payment                  Amount of
        Address                                                     transferred                                               or transfer was                payment
        Email or webslte address                                                                                              made
        Person Who Made the Payment, If Not You
        RobertO Lampl Law Office                                    Attorney Fees and Costs                                   6/12/2019                     $3,000.00
        Benedum Trees Building
        223 Fourth Avenue, 4th Floor
        Pittsburgh, PA 15222
        rlampl@lampllaw.com


17.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
       promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

       •     No
       O     Yes, Fill in the details.
        Person Who Was Paid                                         Description and value of any property                     Date payment                  Amount of
       Address                                                      transferred                                               or transfer was                 payment
                                                                                                                              made

IS.    Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
       transferred In the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
       ONo
       •     Yes. Fill in the details
       Person Who Received Transfer                                 Description and value of                  Describe any property or             Date transfer was
       Address                                                      property transferred                      payments received or debts           made
                                                                                                              paid in exchange
       Person’s relationship to you
       Third Party                                                  Condo in Florida owned by                 $132,000.00                         January 2019
                                                                    Edward and Janice Lecky

       No prior relationship


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a seif-settied trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
       •     No
       C     Yes. Fill in the details.
       Name of trust                                                DescriptIon and value of the property transferred                             Date Transfer was
                                                                                                                                                  made




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 4
Software copyright (c) 1996.2019 Beat case, LLc wv bestcase.com
                                             -
                                                                                                                                                      Best case Bankruptcy
                                                                                                                                                                     ______




            Case 19-22390-CMB                          Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                                          Desc Main
    Debtor 1
                                                                     Document     Page 26 of 41
                     Edward C. Leckey                                                                            Case number :fknoi               19-22390


  1flT1             .!!Is! Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units                         -   —   -   —   -




  20. WithIn 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
                                                                                                                                        ciosed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and otherfinanclal institutions.
      DNo
           I    Yes. Fill in the details.
            Name of Financial Institution and                       Last 4 digits of            Type of account or           Date account was                    Last balance
            Address (Number, Street, City, State and ZIP            account number              instrument                   closed, sold,                   before closing or
            Code)
                                                                                                                             moved, or                                transfer
                                                                                                                             transferred
            Citizens Bank                                           XXXX-                        • cç,                       Business                                S-296.00
            One Citizens Plaza                                                                                               checking
            Providence, RI 02903                                                                 ,-,    g
                                                                                                Li Money Market
                                                                                                                             account closed
                                                                                                                             October 2018
                                                                                                C Brokerage
                                                                                                C Other

 21.       Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
           cash, or other valuables?

           •    No
           C    Yes. Fill in the details.
           Name of Financial Institution                                  Who else had access to it?             Describe the contents                       Do you still
           Address (Number, Street, city, state   and ZIP codel           Address Number, Street, city,                                                      have it?
                                                                          state and ZiP Code)

 22.       Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           •    No
           o    Yes. Fill in the details.
           Name of Storage Facility                                      Who else has or had access              Describe the contents                       Do you still
           Address (Number, Street, city, State and   ZIP code)          to it?                                                                              have it?
                                                                         Address Number. Street, City,
                                                                         State and ZIP code)

  -.-               Identify   ?rpgy You Hold or Contr& for Someone Else                    -               -




 23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
       for someone.

           •    No
           C    Yes. Fill In the details.
           Owner’s Name                                                  Where Is the property?                 Describe the property                                    Value
           Address (Number, Street,   city, slate and zi code)                        city, State and ZIP
                                                                         (Number, Street,
                                                                         Code)

trvitca Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

•      Environmentallaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
       regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
       hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official   Form 107                                        Statement of Financial Affairs for IndIvIduals FIlIng for Bankruptcy                                           page 5
Snttware Copyright Ic) 1986-2019 Beat Case, LLC www beatcase cam                                                                                             Best Case Bankruptcy
          Case 19-22390-CMB                         Doc 21               Filed 07/26/19 Entered 07/26/19 15:16:22                                      Desc Main
   Debtor 1
                                                                        Document     Page 27 of 41
                 Edward C. Leçjçy                      -   -        -       -             -                            Case ntatber i:/kno.v,i   1_9-22390          -   -    -   -




  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environment
                                                                                                                                  al law?
        •    No
        D    Yes. Fill in the details.
          Name of site                                                    Governmental unit                               Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)                Address (Number, Street, City,   State and      know it
                                                                          ZiP Coda)

  25. Have you notified any governmental unit of any release of hazardous material?

        •     No
        o     Yes. Fill in the details.
        Name of site                                                      Governmental unit                               Environmental law, if you          Date of notice
        Address (Number, Street, City, State and ZIP Code)                Address (Number, Street,   City, State and      know it
                                                                          ZIP Code)

 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       •      No
       o      Yes. Fill in the details.
        Case Title                                                        Court or agency                              Nature of the case                    Status of the
        Case Number                                                       Name                                                                               case
                                                                          Address Number, street, city,
                                                                          State and ZIP Codel

 IFThhI Give Details About Your Business or Connections to Ajy Business                                 —-   -                         -    -
                                                                                                                                                        —         —




 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
          GA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              CA    member of a limited liability company (LLC) or limited liability partnership (LLP)
              CA    partner in a partnership
              o An officer, director, or managing executive of a corporation
              o An owner of at least 5% of the voting or equity securities of a corporation
       o      No. None of the above applies. Go to Pan 12.
       •      Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                                Describe the nature of the business                    Employer Identification number
       Address                                                                                                             Do not Include Social Security number or TIN.
       (Number, Street city, state and ZIP codsi                    Name of accountant or bookkeeper
                                                                                                                           Dates business existed
       Edward Leckey, Attorney                                      Law firm                                               ECN:      25-1 233638
       426 Forbes Avenue
       Pittsburgh, PA 15219                           -             None              -
                                                                                                                           From-To     1965-2016


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
    institutions, creditors, or other parties.

      •     No
      C     Yes. Fill in the details below.
       Name                                                         Date Issued
       Address
        Number, Street, city, State andZtP Code)




OtficJaI Form 107                                     Statement of Flnanclai Affairs for individuals Filing for Bankruptcy                                                  pageS
Software Copyright ci 1996-2019 east Case, LLC WVAV basicase corn
                                              -
                                                                                                                                                             Best Case Oanruptcy
          Case 19-22390-CMB                            Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                            Desc Main
   Debtor 1         Edward
                                                                       Document     Page 28 of 41
                                                                            -              -   -                 Case number    (iikncwni                            —




  SigrjBelow                                                                           -             -




  I have read the answers on this Statement of Financial Affairs and any attachments,
                                                                                       and I declare under penalty of perjury that the answers
  are true and correct. I understand that making a false statement, concealing property,
                                                                                         or obtaining money or property by fraud in connection
  with a bankruptcy case can result in fines up to $250,000, or imprisonment for
                                                                                 up to 20 years, or both.
  18 U.S.C. § 152,1341,1519, and 3571.

   lsI Edward C. Leckey                                                         —      -
                                                                                                             -




   Edward C. Leckey                                                             Signature of Debtor 2
   Signature of Debtor I

   Date    4y120l9                                                              Date

  Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                               (Official Form 107)?
  • No
  o  Yes

  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
  • No
  C Yes. Name of Person         Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                        statement of Financial Affairs for Individuals FIling for Bankruptcy
                                                                                                                                                           page 7
So’tware Cooycht () 1995-2019 9est Case LLC       wt   beattase corn
                                                                                                                                                9es Case Barkuct;y
                                              -
        Case 19-22390-CMB                           Doc 21            Filed 07/26/19 Entered 07/26/19 15:16:22                    Desc Main
                                                                     Document     Page 29 of 41

  Fill in this Infonnatlon to Identify your case:
  Debtor 1                       Edward C. Leckey
                                 First Name          -
                                                                Miedle Name                 Lest Name
  Debtor 2
  (Spoute   if,   filing)        First Name                     Middle Name                 Last Name

 • United States Bankruptcy Court for the:               WESTERN DISTRICT OF PENNSYLVANIA               -   —-




  Case number               19-22390
  Iiknown)
                                                                                                                                      Check if this is an
                            -—



                                                                                                                             C
                                                            -    -

                                                                       -




                                                                                                                                      amended fihir.g


 Official Form 108
 Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15

 If you are an individual filing under chapter?, you must fill out this form if:
 • creditors have clains secured by your property, or
 • you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
         whichever is earlier, unless the court extends the time for cause, You must also send copies to the creditors and lessors you list
         on the form

 If two married people are filing together in a joint case, both are equally responsible for 5upplying correct information, Both debtors must
           sign and date the form.

 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

List Your Creditors Who Have Secured Claims                                                                              -




 1. For any creditors that you listed in Part I of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
    information below.
     Identify the creditor and the property that Is collateral What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Credttoi’s                                                                C   Surrender the property.                    C   No
    name:                                                                     C   Retain the property ano redeem i:.
                                                                              C   Retain the property and enter into a       C   Yes
    Description of                                                                Reaffirmation Agreement.
    property                                                                  C   Retain the property and [explain].
    securing debt:

    Creditor’s                                                                C   Surrender the property.                    C   No
    name:                                                                     C   Retain the property and redeem it.
                                                                              C   Retain the property and enter into a       C   Yes
    Descnptton of                                                                 Pea ffinn at/on Agreement.
    property                                                                  C   Retain the property and [explain]:
    securing debt:

    Creditor’s                                                                C   Surrender the property.                    C   No
    name:                                                                     C   Retain the property and redeem it.
                                                                              C   Retain the property and enter into a       C   Yes
    Description of                                                                Reaffirmation Agreement.
    property                                                                  C   Retain the property and (explain]:
    securU’g debt:                                                                                           —




    Creditor’s                                                                C   Surrender the property.                    C   No


Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
Bottware Copyright (c) 1996-1019 Best Case, LLC www beatcase corn
                                              -
                                                                                                                                              aest Case Bankruptcy
                                                                                                                                                        _____




         Case 19-22390-CMB                                Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                     Desc Main
                                                                          Document     Page 30 of 41
  Debtor 1       Edward C. Leckey                                                                                     Case number   (known)    1 9-22390

      name.                                                                        C   Retain the property and redeem 1.                           C    Yes
                                                                                   C   Relain the property and enter into a
     Descrrption of                                                                    Reaffirmation Agreement.
     property                                                                      C   Retain the property and [explaini:
     securing debt;



 List Your Unexpired Personal Propy Leases                                     -       -.   —   -   —   —   —-                         —                ——    -                   —



 For any unexpired personal property lease that you listed In Schedule C: Executory Contracts and Unexpired Leases (Official Form 106G), nil
 in the information below. Do not list real estate leases. Unexpired leases are eases that are still in effect; the lease period has not yet ended.
 You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

  Describe your unexpired personal property leases                                                                                            Will the lease be assumed?

  Lessors name:
                                                                                                                                              C   No
  Description of leased
  Property:
                                                                                                                                              C   Yes
  Lessors name
  Description of leased
                                                                                                                                              9   No
  Property:
                                                                                                                                              C   Yes

  Lesso?s name
                                                                                                                                              C   No
  Description of leased
  Property:
                                                                                                                                              C   Yes

  Lessors name:
                                                                                                                                              9   No
  Description of eased
  Property:
                                                                                                                                              C   Yes

  Lessors name:                                                                                                                               C   No
  Descnption of leased
  Property:
                                                                                                                                              C   Yes

 Lessors name.                                                                                                                                C   No
 Description of leased
 Property:
                                                                                                                                              C   Yes

 Lessor’s name.                                                                                                                               C   No
 Description of leased
 Property:
                                                                                                                                              C   Yes

iiia Sign Below                         -   -   -   —   .——   -   -




Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     Is! Edward C. Leckey                                                                         X
       Edward C. Leckey                                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date


                    14Yg!!P1!                   -
                                                                      -                             Date




Official Form 108                                             Statement of intention for Individuals Filing Under Chapter 7                                                   page 2
Software copyright {c) 1996-2019 Gas)   case, LLO -4M/ bes)case corn                                                                                              Best case Bankruptcy
          Case 19-22390-CMB                          Doc 21            Filed 07/26/19 Entered 07/26/19 15:16:22                             Desc Main
                                                                      Document     Page 31 of 41

  Fill In this information to identify your case:
                                                                                                   Check one box only as directed In this form and in Form
  Debtor 1                                                                                         I 22A-I Supp:
                         Ega_roj c1b!c1!y
  Debtor 2
   Spouse, ,t fihngi                                                                                  • 1. There is no presumption of abuse

  United States Bankruptcy Court for the:             Western District of Pennsylvania               C    2. The calculation to determine if a presumption of abuse
                                                                                                              applies wHI be made under Chapter 7 Moans Test
  Case number            19-22390                                                                             Calculation (Official Form 122A-2).
  lit known)                                                                                         C    3. The Means Test does not apply now because of
                                                                                                             qualified military service but it could apply later.
                                                                                                      C   Check if this is an amended filing
 Official Form 122A - 1
 Chapter 7 Statement of Your Current Monthly Income                                                                                                                 12115
Ba as complete and accurate as possible. If two married people are tiling together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this font. include the line number to which the additional information appiies. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707fb)(2) (Official Form IflA-lsupp) with this form.

  -.                calculate Your Current Monthly income
   1.    What is your marital and filing status? Check one only
         C Not married. Fill out Column A, lines 2-11.
          C    Married and your spouse is filing with you. Fill out both Columns A and B. lines 2-11.
          C    Married and your spouse is NOT filing with you. You and your spouse are:
               C   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-1 1
               C   Living separately or are legally separated. Fill out Column A. lines 2-11; do not fill out Column B. By checking this box, you declare under
                   penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                   living apart for reasons that do not include evading the Moans Test requirements. 11 U.S.C § 707(b)(7)(B).
       Fill In the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 usc. §
       lol(lcA). Fcr example, it you are rhng on September 15. me 6-month per:cd woud be March 1 tnraughAugust 31 tf the amount of your month:y income varied dur.ng
       the 6 months add the income for ai 6 months ard divide Lie total y 6 Fit in the resu:t. Do not include any income amount mere :han once Far example. if both
       spouses own tie same rental property, put the income from tat property in one column only. H you have nothing to reportfor any line, wflie so in the space.

                                                                                                      Column A                  Column B
                                                                                                      Debtor I                  Debtor 2 or
                                                                                                                                non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtIme, and commissions (before all
      payroll deductions).                                                                            $                         $
   3. AlImony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.                                                                          $                         $
   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support include regular contributions
      from an unmarried partner. members of your householo. your deper.dents. parents.
      and roommates. Include regular contributions from a spouse only if columns is not
      filled in. Do not include payments you listed on line 3.                                        $                         $
   5. Net income from operating a business, profession, or farm
                                                                        Debtor I
      Gross receipts (before all deductions)                    $
      Ordinary and necessary operating expenses                -s
      Net monthly income from a business, profession, or farm $              copy here ->             S                         $
  6. Net income from rental and other real property
                                                                                   Debtor I
         Gross receipts (before all deductions)                             $
         Ordinary and necessary operating expenses                         -s
         Net monthly income from rental or other real property             S             copy here-> $                          $
  7.     Interest, dividends, and royalties                                                           $                         $




Official Form 122A-1                                       Chapter 7 Statement of Your Current Monthly Income                                                 page 1
Software copyright Ic) 1996.2019 Best case. LLC ivrnv bestoasa corn
                                               -
                                                                                                                                                   Best case Bankruptcy
         Case 19-22390-CMB                                 Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                                            Desc Main
                                                                           Document     Page 32 of 41
   Debiorl          EdwardC.Leçy                                                                                   Case nurnter   {ilknowr,)       19-22390


                                                                                                               Column A                            Column 8
                                                                                                               Debtor I                            Debtor 2 or
                                                                                                                                                   non-filing spouse
    8.   Unemployment compensation                                                           S                                                     $
         Do not enter the amount if you contend that the amount received was a benefit under
         the Social Security Act. Instead, list it here:
            Foryou                                           S -




            For yourspouse                                   S
    9. Pension or retirement income. Do not include any amount received that was a
        benefit under the Social Security Act.                                                                 $                                   S
    10. Income from all other sources not listed above. Specify the source and amount.
        Do not include any benefits received under the Social Security Act or payments
        received as a victim of a war crime, a crime against humanity, or international or
        domestic terrorism. If necessary, list other sources on a separate page and put the
        total below.
                                                                                                               $                                   $
                                                                                                               $                                   $
                      Total amounts from separate pages, if any.                                                                                   $
                                                                                                   r
    11. Calculate your total current monthly income. Add lines 2 through ID for                            —                        —




        each column. Then add the total for Column A to the total for Column B.                        $                          +$
                                                                                                               -                    Lzz                -



                                                                                                                                                                         Total currant monthly
                                                                                                                                                                         lomo          -




 Ifl                Determine Whether the Means Test Applies to You
                                                                                                           -_                -                 .




    12. Calculate your current monthly Income for the year. FoIow these steos
         12a. Copy your tctal current monthly income from line 11                                                       Copy line 11 here’                       IS
                                                                                                                                                                 I          ——     —




                Multiply by 12 tthe number of months in a year)
                                                                                                                                                                          x 12
         12b. The result is your annual income for this part of the form                                                                                   12b. $

   13. Calculate the median family Income that applies to you. Follow these steps:
         Fill in the state in which you live

         Fill in the number of people in your household.
         Fill in gne median family income for your state and size of household.                                                                            13        5
         To find a list of applicable median income amounts, go online using the link specified in the separate instructions
         for this form. This list may also be available at the bankruptcy clerk’s office.
   14, How do the lines compare?
         14a.       C    Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                         Go to Part 3.
         14b.       C    Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 1224-2.
                         Go to Part 3 and fill out Form 122A-2.
                    Sign Below
                By signing here, I declare under pena:cy of perjury that the information on this statement and in any attachments is true and correct.

                X   /51 Edward C. Leckey
                    Edward C. Leckey
                    Signature of Debtor 1
         Date 4j4y 26, 2019
                 MM 1DD I VYVY
             If you checked line 14a. do NOT fill out or file Form 122A-2.
                If you checked line 14b, fill out Form 12242 and file it with this form.




Official Form 122A-1                                               Chapter 7 Statement of Your Current Monthly Income                                                                  page 2
Software copyright cl 1996-2019 Best case, LLC   -   w.w   besicase corn                                                                                                      Best case Bankruptcy
         Case 19-22390-CMB                            Doc 21         Filed 07/26/19 Entered 07/26/19 15:16:22                       Desc Main
                                                                    Document     Page 33 of 41

   Fill In this information to identify your case;

   Debtor 1             Edward C. Lecky              -




  Debtor 2
 ‘(Spouse, if filing)

  United States Bankruptcy Court for the:                Western. Distric   0!   Peir.sylvania

  Case number           19-22390                                                                  C Check if this is an amended fiftr.g



 Official Form 122A- lSupp
 Statement of Exemption from Presumption of Abuse Under                                                               § 707(b)(2)                       12/15
 File this supplement together with Chapter 7 Statement of Your Current Monthly income (Official Form 1224.1), if you believe that you are
 exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
 exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
 required by 11 U.S.C. § 707(b)(2)(C).

                 Identify the Kind of Debts You Have                              -




    1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
       personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
       Individuals Filing for Bankruptcy (Official Form 1).

        • No.  Go to Form 122A.1; on the top of page 1 of that form, check box 1, There is no presumption of abuse. and sign Part 3. Then submit this
               supplement with tne signed Form 122A-1.
        C Yes. Go to Part 2.

                Determine Whether Military Service Provisions Apply to You
   2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
      C No. Go to line 3
        oYes, Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
              10 U.S.C. § 101(d)(l); 32 U.S.C. § 901(1).
           CNo      Gotolne3.
           C Yes. Go to Form 122A-1: on the top of page 1 of that form. check box 1. There is no presumption of abuse, and sign Part 3 Then
                    submit this supplement with the signed Form 122A-1.

   3. Are you or have you been a Reservist or member of the National Guard?
      0 No,    Complete Form 122A-1. Do not submit this supplement.
        C Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. 901(1).
                                                                                                                                    §
           C No,    Complete Form 1 22A-1,Do not submit this supplement.
           C Yes. Check any one of the following categories that applies’
                                                                                           If you checked one of the categories to the left, go to Form I
               C I was called to active duty after September 11, 2001, for at least        122A-1.On the top of page 1 of Form 122A-1, check box 3,
                   90 days and remain on active duty.                                      The Means Test does not apply now, and sign Part 3. Then
                                                                                          submit this supptement with the signed Form 122A-1. You
                    I was called to active duty after September 11,2001, for at least      are not required to fill out the rest of Official Form 122A-1
                   90 days and was released from active duty on                           during the exclusion period. The exclusion period means
                   which is fewer than 540 days before I file this bankruptcy case.       the time you are on active duty or are performing a
               C I am performing a homeland defense activity for at least 90 days. homeland defense activity, and for 540 days afterward, 11
                                                                                          U.S.C. § 707(b)(2)(D)(ii).
               C I performed a homeland defense activity for at least 90 days.
                   ending on                        which is fewer than 540 days before I If your exclusion period ends before your case is closed.
                   file this bankruptcy case.                                             you may have to fite an amended form later.




Official Form 122A-lSupp                          Statement of Exemption from Presumption of Abuse Under § 707(bfl2)                              page 1
Software copyright Id 1996.2010 Best case. LLc w.vw besicase Corn
                                              -
                                                                                                                                          BesI case Bankruptcy
         Case 19-22390-CMB                           Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                     Desc Main
                                                                     Document     Page 34 of 41
 Notice Required by 11 U.S.C. § 342(b) for
 Individuals Filing for Bankruptcy (Form 2010)

 r                                         —
                                                                                    1

                                                                                                 Chapter 7:         Liquidation
     This notice is for you if:
                                                                                                         3245      filing fee
          You are an individual filing for bankruptcy,
          and                                                                                             $75      administrative fee
          Your debts are primarily consumer debts.                                               +        $15      trustee surcharge
          Consumer debts are defined in 11 USC.
          § 101(8) as incurred by an individual                                                          S335      total fee
          primarily for a personal! family! or
          household purpose.                                                                     Chapter 7 is for individuals who have financial
                                                                                                 difficulty preventing them from paying their debts
                                                                                                 and who are willing to allow their nonexempt
     The types of bankruptcy that are available to                                               property to be used to pay their creditors. The
     individuals                                                                                 primary purpose of filing under chapter 7 is to have
                                                                                                 your debts discharged. The bankruptcy discharge
     Individuals who meet the qualifications may file under                                      relieves you after bankruptcy from having to pay
     one of four different chapters of Bankruptcy Code:                                          many of your pre-bankruptcy debts. Exceptions exist
                                                                                                 for particular debts! and liens on property may still
          Chapter 7       -   Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                                 may have the right to foreclose a home mortgage or
          Chapter 11          -   Reorganization                                                 repossess an automobile.

          Chapter 12 -Voluntary repayment plan                                                   However! if the court finds that you have committed
                      for family farmers or                                                      certain kinds of improper conduct described in the
                      fishermen                                                                  Bankruptcy Code! the court may deny your
                                                                                                 discharge.
         Chapter 13 Voluntary repayment plan
                              -




                    for individuals with regular                                                 You should know that even if you file chapter 7 and
                    income                                                                       you receive a discharge, some debts are not
                                                                                                 discharged under the law. Therefore, you may still
                                                                                                 be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                                   most taxes;
 chapter.
                                                                                                     most student loans;

                                                                                                     domestic support and property settlement
                                                                                                     obligations;




Notice Required by 11     u.s.c. § 342(b) for Individuals    Filing for Bankruptcy (Form 2010)                                                       page 1
Sotlware Copyright (c) 1996.2019 Best Case, LLC ww.v bestcase corn
                                               .
                                                                                                                                        Best Case Bankruptcy
        Case 19-22390-CMB                          Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                         Desc Main
                                                                   Document     Page 35 of 41


          most fines, penalties, forfeitures, and criminal                                      your income is more than the median income for your
          restitution obligations; and                                                          state of residence and family size, depending on the
                                                                                                results of the Means Test, the U.S. trustee, bankruptcy
          certain debts that are not listed in your bankruptcy                                  administrator, or creditors can file a motion to dismiss
          papers.                                                                               your case under § 707(b) of the Bankruptcy Code. If a
                                                                                                motion is filed, the court will decide if your case should
  You may also be required to pay debts arising from:                                           be dismissed. To avoid dismissal, you may choose to
                                                                                                proceed under another chapter of the Bankruptcy
          fraud or theft;                                                                       Code.
         fraud or defalcation while acting in breach of                                         If you are an individual filing for chapter 7 bankruptcy,
         fiduciary capacity;                                                                    the trustee may sell your property to pay your debts,
                                                                                                subject to your right to exempt the property or a portion
          intentional injuries that you inflicted; and                                          of the proceeds from the sale of the property. The
                                                                                                property, and the proceeds from property that your
         death or personal injury caused by operating a                                         bankruptcy trustee sells or liquidates that you are
         motor vehicle, vessel, or aircraft while intoxicated                                   entitled to, is called exempt property. Exemptions may
         from alcohol or drugs.                                                                 enable you to keep your home, a car, clothing, and
                                                                                                household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                          the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                             Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                              you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 1 22A—1) if you are an                                           as Exempt (Official Form 1 06C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                         property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                            proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                        Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A—2).
                                                                                                            $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                                 +           $550   administrative fee
 Calculation (Official Form 122A—2). The calculations on
 the form— sometimes called the Means Test—deduct                                                           $1,717    totalfee
 from your income living expenses and payments on
 certain debts to determine any amount available to pay                                         Chapter 11 is often used for reorganizing a business,
 unsecured creditors, If                                                                        but is also available to individuals. The provisions of
                                                                                                chapter 11 are too complicated to summarize briefly.




Notice Required by 11    u.s.c. § 342(b) for individuals Filing    for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (e) 1996.2019 Best Case, LLC nw beatcase corn
                                             .
                                                                                                                                            Best Case Bankruptcy
         Case 19-22390-CMB                          Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                        Desc Main
                                                                    Document     Page 36 of 41
          Read These Important Warnings

               Because bankruptcy can have serious long-term financial and legal consequences, including loss of
               your property, you should hire an attorney and carefully consider all of your options before you file.
               Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
               and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
               properly and protect you, your family, your home, and your possessions.

               Although the law allows you to represent yourself in bankruptcy court, you should understand that
               many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
               or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
               following all of the legal requirements.

              You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
              necessary documents.

              Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
              bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
              fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
              20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.



                                                                                                 Under chapter 13, you must file with the court a plan
  Chapter 12: Repayment plan for family                                                          to repay your creditors all or part of the money that
              farmers or fishermen                                                               you owe them, usually using your future earnings. If
                                                                                                 the court approves your plan, the court will allow you
                                                                                                 to repay your debts, as adjusted by the plan, within 3
                    $200       filing fee                                                        years or 5 years, depending on your income and other
  +                  $75       administrative fee                                                factors.
                    $275       total fee
                                                                                                 After you make all the payments under your plan,
  Similar to chapter 13, chapter 12 permits family farmers                                       many of your debts are discharged. The debts that are
  and fishermen to repay their debts over a period of time                                       not discharged and that you may still be responsible to
  using future earnings and to discharge some debts that                                         pay include:
  are not paid.
                                                                                                        domestic support obligations,

                                                                                                        most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                                   certain taxes,
             income
                                                                                                        debts for fraud or theft,

                    $235       filing fee                                                               debts for fraud or defalcation while acting in a
 +                   $75       administrative fee                                                       fiduciary capacity.
                    $310       total fee
                                                                                                        most criminal fines and restitution obligations.
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                                    certain debts that are not listed in your
 installments over a period of time and to discharge                                                    bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                               certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                          personal injury, and

                                                                                                       certain long-term secured debts.



Notice Required by II    u.s.c. § 342(b) for individuals Filing     for Bankruptcy (Form 2010)                                                           page 3
Software Copyi,ght (c) 1996.2019 Best case, LIC www bestcase corn                                                                           Best Ce5e Bankruptcy
          Case 19-22390-CMB                              Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                         Desc Main
                                                                        Document     Page 37 of 41
                                                                                                    A married couple may file a bankruptcy case
                     Warning: File Your Forms on Time                                               together—called a joint case. If you file a joint case and
                                                                                                    each spouse lists the same mailing address on the
   Section 521(a)(1) of the Bankruptcy Code requires that                                           bankruptcy petition, the bankruptcy court generally will
   you promptly file detailed information about your                                                mail you and your spouse one copy of each notice,
   creditors assets, liabilities, income, expenses and                                              unless you file a statement with the court asking that
   general financial condition. The court may dismiss your                                          each spouse receive separate copies.
   bankruptcy case if you do not file this information within
   the deadlines set by the Bankruptcy Code, the                                                    Understand which services you could receive from
   Bankruptcy Rules, and the local rules of the court.                                              credit counseling agencies

   For more information about the documents and                                                     The law generally requires that you receive a credit
   their deadlines, go to:                                                                          counseling briefing from an approved credit counseling
   http:l/www.uscourts.gov/bkforms/bankruptcy form                                                  agency. 11 U.S.C. § 109(h). If you are filing a joint
   s.html#procedure.                                                                                case, both spouses must receive the briefing. With
                                                                                                    limited exceptions, you must receive it within the 180
                                                                                                    days before you file your bankruptcy petition. This
   Bankruptcy crimes have serious consequences                                                      briefing is usually conducted by telephone or on the
                                                                                                    Internet.
           If you knowingly and fraudulently conceal assets
           or make a false oath or statement under penalty                                          In addition, after filing a bankruptcy case, you generally
           of perjury—either orally or in writing—in                                                must complete a financial management instructional
           connection with a bankruptcy case, you may be                                            course before you can receive a discharge. If you are
           fined, imprisoned, or both.                                                              filing a joint case, both spouses must complete the
                                                                                                    course.
          All information you supply in connection with a
          bankruptcy case is subject to examination by the                                          You can obtain the list of agencies approved to provide
          Attorney General acting through the Office of the                                         both the briefing and the instructional course from:
          U.S. Trustee, the Office of the U.S. Attorney, and                                        http://iustice.gov/usueo/hapcpa/ccde/cc approved. html
          other offices and employees of the U.S.
          Department of Justice.
                                                                                                    In Alabama and North Carolina, go to:
  Make sure the court has your mailing address                                                      http:llwww. uscou rts. g ov/FederalCou rts/Ba n kru ptcy/
                                                                                                    BankruptcyResources/ApprovedCredit
  The bankruptcy court sends notices to the mailing                                                 And De btCou nselors aspx.
                                                                                                                          .




  address you list on Voluntary Petition for Individuals
  Filing for Bankruptcy (Official Form 101). To ensure                                              If you do not have access to a computer, the clerk of
  that you receive information about your case,                                                     the bankruptcy court may be able to help you obtain
  Bankruptcy Rule 4Q02 requires that you notify the court                                           the list.
  of any changes in your address.




Notice Required by II        u.s.c. §    342(b) for individuals Filing for Bankruptcy (Form 2010)
                                                                                                                                                              page 4
Software Copyr.ght   (C) 1996.2019   Best Case. LLC www bestcase corn
                                                   -
                                                                                                                                                 Best Case Bankruptcy
           Case 19-22390-CMB                            Doc 21          Filed 07/26/19 Entered 07/26/19 15:16:22                    Desc Main
                                                                       Document     Page 38 of 41
  82030 (Form 2030) (12/15)
                                                                       United States Bankruptcy Court
                                                                        Western District of Pennsylvania
       Inre     Edward C. Lockey                                                                                Case No.
                                                                   —
                                                                                                                              19-22390          --      ——   -




                                                                                      Debtor(s)                 Chapter       7             -




                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
          Pursuant to II U S.C. § 329(a) and Fed. Bankr. P.2016W). I certify that lam the attorney lhr the above
                                                                                                                    named debtor(s) and that
          compensation paid to me within one year before the filing of the petition in bankruptcy. or agreed to he paid to
                                                                                                                           me, for services rendered or to
          be rendered on behalf of the debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
                 For egai services. I have agreed to accept                                                 S                  3,000.00
                 Prior to the filing of this statement I have received          -


                                                                                                            S                  3,000.00
                 Balance Due                                                                                $                  -    0.00
  2,      The source of the compensation paid tome was:
                 • Debtor                 Other (specify):

 3.       The source of compensation to be paid to me is:
                • Debtor            C     Other (specify):

 4.        I I have not agreed to share the above-disclosed compensation with any other person unless they
                                                                                                           are members and associates of my law firm.

          C I have agreed to share the aboe-disclosed compensation with a person or persons who are not members or associates olmy law
                                                                                                                                       firm. A
            copy of the aqreement, together with a list of the names of the people sharing in the compensation is attached.

 5.       In return for the above-disclosed fee. I have agreed to render legal service for all aspects of the bankruptcy case, including:

          a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
          b.   Preparation and filing of any petition. schedules, statement of affairs and plan ‘hich may he required:
          c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof:
          d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters:
          e.    Other provisions as needed]
                    Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                    reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                    522(fl(2)(A) for avoidance of liens on household goods.

 6.      By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                 Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions
                                                                                                                                   or
                 any other adversary proceeding.
       —       .——.---——.
                                    -




                                                                     CERTIFICATION                                                  -   .




        I certify that the foregoing is a complete statement of any agreement or arrangement for payment tome for representation of the debtor(s) in
  this bankruptcy proceeding.

                                                                                    i! crQ hrnL_
        Date                                                                         RobertO Lampl 19009
                                                                                    Signature of if I/macv
                                                                                     RobertO Lampl Law Office
                                                                                    Benedum Trees Building
                                                                                    223 Fourth Avenue, 4th Floor
                                                                                     Pittsburgh, PA 15222
                                                                                    412-392-0330 Fax: 412-392-0335
                                                                                    rlampllampllaw.corn
                                                                                    iVao,e of’ kay firm




5&tware Caoyoqht (at 99E.2O1 9 Best Case LLC       tvw bastcase co’o
                                               .

                                                                                                                                                 SaM   Cats Sarhpcy
                                                                                                                       ___________
                                                                                                                           _______ _________
                                                                                                                                   _____




            Case 19-22390-CMB                       Doc 21           Filed 07/26/19 Entered 07/26/19 15:16:22                  Desc Main
                                                                    Document     Page 39 of 41




                                                                United States Bankruptcy Court
                                                                     Western District of Pennsylvania
    In re     Edward C. Leckey                                                                          —   Case No.       19-22390    -      -
                                                                                   ——



                                                                                    Oebtor(s)               Chapter    -   7                      —




                                                  VERIFICATION OF CREDITOR MATRIX


 The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



  Date:      July 26, 2019                                               IsI Edward C. Leckoy
                                                                         Edward C. Leckey
                                                                         Signature of Debtor




Software Copyright to) 1996.2019 Oest Case. LLC www beatcase corn
                                              .
                                                                                                                                      Beat Case Bankruatcy
Case 19-22390-CMB   Doc 21    Filed 07/26/19 Entered 07/26/19 15:16:22   Desc Main
                             Document     Page 40 of 41


                      Babst, Calland, Clements & Zonnir, P.C.
                      Two Gateway Center
                      Pitcsburgh, PA 15222

                      Citizens Bank
                      One Citizens Plaza
                      Providence, RI 02903

                      Maurice A. Nernburg
                      301 Smithfield Street
                      Pittsburgh, PA 15222

                      Pancoast Staffing Services
                      100 Fifth Avenue, Suite 609
                      Pittsburgh, PA 15222

                      Philip J. Urban
                      3956 Route 130
                      Stahistown, PA 15687
Case 19-22390-CMB      Doc 21    Filed 07/26/19 Entered 07/26/19 15:16:22      Desc Main
                                Document     Page 41 of 41


             DECLARATION REGARDING EMPLOYEE INCOME RECORD

        I, Edward C. Leckey, the Debtor in Chapter 7 Case No. 19-22390-CMB, hereby
 declare as follows:

       1.     My income consists of social security and dividends from investments.

       2.     In light of the foregoing, I have no employee income record to provide.


 Date: July 26, 2019                            /s/ Edward C. Leckey
                                                Edward C. Leckey
